Citation Nr: 1021945	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-42 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include heart disease, claimed as secondary to 
service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from May 1944 to April 1946.  The record 
reflects that the Veteran served as a combat infantryman in 
Europe during World War II.  His many awards include three 
Bronze Service Stars and a Purple Heart medal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2009 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

In May 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

During the pendency of this appeal, the Veteran's 
representative has asserted that the RO should have developed 
a claim of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) 
because such has been reasonably raised by the record.  See 
e.g., a March 2010 statement from the Veteran's attorney.  
Such a claim has not been developed by the RO.  This matter 
is referred to the AOJ for appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The medical evidence of record is in equipoise on the issue 
of whether the Veteran's CAD, to include heart disease, 
relates to his service-connected PTSD.


CONCLUSION OF LAW

The Veteran's CAD, to include heart disease, relates to his 
service-connected PTSD.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. 
§ 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
CAD, to include heart disease, claimed as secondary to 
service-connected PTSD has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Entitlement to service connection for CAD, to include heart 
disease, claimed as secondary to service-connected PTSD

The Veteran specifically raised the matter of entitlement to 
service connection for CAD, to include heart disease, on a 
secondary basis.  See his August 2008 claim and the May 2010 
VA hearing transcript.  There is nothing in the Veteran's or 
his counsel's presentations, or elsewhere in the record, 
which leads the Board to believe that a claim of service 
connection on a direct basis is contemplated by the Veteran 
or his counsel.

Moreover, as will be further discussed below, the Board is 
granting the Veteran's claim under the theory of secondary 
service connection.  As such, any consideration of the 
Veteran's claim on a direct basis is moot.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopold v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the record clearly demonstrates that the 
Veteran currently has CAD and has had three heart surgeries, 
to include bypass surgery and implantation of an automatic 
implantable Cardioverter-Defibrillator (AICD).  See e.g., 
various VA and private treatment records as well as the 
February 2009 VA opinion.  Moreover, the evidence clearly 
demonstrates that the Veteran is service connected for PTSD, 
which he claims as the cause of his CAD, to include heart 
disease.  The Veteran was service connected for PTSD in by a 
rating decision dated in November 1988; a 10 percent 
disability rating was assigned, effective August 11, 1987.  
Accordingly, elements (1) and (2) under Allen and 38 C.F.R. § 
3.310 have been demonstrated.  

As to crucial element (3), whether the Veteran's CAD, to 
include heart disease, relates to his service-connected PTSD, 
the Board observes that the Veteran's private healthcare 
provider has provided an opinion favorable to the Veteran's 
claim, while the VA examiner found the Veteran's CAD, to 
include heart disease, unrelated to his PTSD.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated in pertinent part:  "The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches...As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board may appropriately favor the opinion 
of one competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has reviewed the conflicting evidence of record and 
notes certain strengths and weaknesses with each of the 
opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim).  

In support of the Veteran's claim, the Veteran's private 
physician, V.K., M.D. asserted in a July 2008 statement that 
the Veteran had a "history of severe coronary artery 
disease, status post bypass, history of congestive heart 
failure, which is as likely as not due to his PTSD."  See 
the July 2008 statement from V.K., M.D.  This opinion 
indicates that the Veteran's PTSD relates directly to his 
CAD, to include heart disease.  The Board finds this opinion 
to be particularly probative given the fact that it was 
rendered by a treating medical professional presumably 
familiar with the Veteran's heart disease and PTSD and the 
way in which they interact.  The Board notes that there is no 
indication that V.K., M.D. reviewed the Veteran's VA claims 
file before formulating his opinion.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  However, the Board observes that 
a medical opinion cannot be rejected solely because it is 
based upon history supplied by the claimant.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); see also Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (emphasizing that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the Veteran; rather, the Board must assess the 
Veteran's credibility in reporting the statements to the 
medical examiner).  Moreover, the Board acknowledges that 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a strict requirement 
for private medical opinions, and that a private medical 
opinion may not be discounted solely because the opining 
clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the medical nexus evidence against the Veteran's claim, 
the February 2009 VA examiner opined that the Veteran's CAD, 
to include heart disease, was unrelated to his service-
connected PTSD, and was caused rather by a strong congenital 
background and environmental factors, to include smoking, 
diet and lack of exercise.  As noted in the February 2009 VA 
opinion, the Veteran's claims file had been reviewed prior to 
issuance of the report.  The Board finds his insight to be of 
probative value as well.  See Reonal, supra.  However, as 
with the evidence favoring the Veteran's claim, this opinion 
has weaknesses as well.  In particular, the Veteran's 
representative points out that the VA examiner only opined in 
this instance; no physical examination of the Veteran was 
undertaken.  Moreover, one of the alternative risk factors 
underscored by the VA examiner was the Veteran's "strong 
congenital background", noting that his father and brother 
"both died of cardiac conditions."  See the February 2009 
VA opinion.  To the contrary, the Veteran and his 
representative have asserted that the Veteran's brother did 
not die of a cardiac condition, and is, in fact, "alive and 
well."  See the February 2010 supplement to the Veteran's 
substantive appeal.  

Hence, given the various strengths and weaknesses of the 
medical evidence of record, the Board cannot find that the 
evidence preponderates against the Veteran's claims.  
Therefore, resolving all doubt in the Veteran's benefit, the 
Board finds that the evidence is at least in equipoise.  This 
is an appropriate case, therefore, in which to grant service 
connection by invoking VA's doctrine of reasonable doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for CAD, to include heart disease, claimed 
as secondary to service-connected PTSD, is granted.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


